Citation Nr: 1041848	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of injuries 
of both knees and lower legs.

3.  Entitlement to service connection for residuals of injuries 
both elbows and forearms.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  
His awards and decorations include the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran and his spouse testified at a hearing before an RO 
Decision Review Officer (DRO) in February 2006.  A transcript of 
the hearing is associated with the claims file.

Subsequent to the certification of the Veteran's appeal, the 
Board received additional pertinent evidence that was not 
initially considered by the RO.  However, the evidence was 
accompanied by a written waiver of RO consideration of the 
evidence from the Veteran's representative, and thus the Board 
will consider it in making a decision on the merits of the case.  
See 38 C.F.R. § 20.1304(c) (2009).

The Veteran's service connection claims are addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD 
has more nearly approximated total than deficiencies in most 
areas for the entire evaluation period.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
evidence currently of record is sufficient to substantiate the 
Veteran's entitlement to a 100 percent rating throughout the 
period of his claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is warranted 
for PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.

A 70 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for PTSD 
when there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009).

Analysis

Service connection for PTSD was granted in the May 2005 rating 
decision on appeal.  At that time, the Veteran was assigned a 50 
percent rating for PTSD, effective from November 2004.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

After carefully reviewing the evidence of record, the Board 
concludes that the impairment from the Veteran's PTSD more nearly 
approximates the total impairment required for a 100 percent 
rating than the deficiencies in most areas required for a 70 
percent rating.

The record is replete with VA medical center (VAMC) records and 
Vet Center records detailing the Veteran's PTSD symptoms and 
impairment, to include suicidal thoughts; nightmares; sleep 
disturbances; anxiety; intrusive thoughts; hypervigilance; 
hyperarousal; exaggerated startle; panic attacks; inability to 
work; and depression.  His global assessment of functioning (GAF) 
scores ranged from 45 to 55.  In particular, the Board notes that 
the Veteran was admitted to the VAMC in January 2008, for four 
days, to provide him with a "safe milieu to de-stress and treat 
PTSD exacerbation and depression." The Veteran reported 
worsening depression; daily anxiety, hypervigilance; re-
experiencing intrusive thoughts/memories; nightmares; poor sleep; 
survivor guilt; irritability; and passive suicidal thoughts.  The 
GAF score during this period of hospitalization was 45.

The Veteran was afforded a VA examination for PTSD in April 2005.  
The Veteran reported that his PTSD symptoms included sleep 
disturbances; nightmares; intrusive thoughts; anxiety; 
hypervigilance; being uncomfortable in crowds; occasional crying; 
indecisiveness; an inability to work ; and a lack of close 
friends.  The examiner diagnosed PTSD and "not working, impaired 
interpersonal relations".  The examiner assigned a GAF score of 
53. 

The Veteran and his spouse testified at a hearing before an RO 
DRO in February 2006 as to his PTSD symptoms, to include an 
inability to sleep; inability to work; anger; intrusive thoughts; 
hallucinations; lack of a social life; suicidal thoughts; and 
excessive worry. 

The Board acknowledges that the medical evidence of record does 
not reflect that the Veteran experiences all of the symptoms 
associated with the 100 percent schedular rating.  However, the 
Court has held that the symptoms enumerated under the schedule 
for rating mental disorders are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The record confirms that the Veteran had 
to stop working because of his PTSD symptoms and the VA examiner 
stated that the Veteran was not working and related this to 
impaired interpersonal relations.  

In determining that the Veteran's PTSD warrants a 100 percent 
disability rating, the Board has considered the GAF scores 
assigned for the Veteran.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Most of the GAF scores assigned during the initial rating are in 
the 40s and support the Board's determination that the Veteran is 
entitled to a 100 percent evaluation. 

Accordingly, the Board concludes that the Veteran is entitled to 
an evaluation of a 100 percent throughout the period of this 
claim.


ORDER

A 100 percent disability rating for PTSD is granted throughout 
the period of this claim, subject to the criteria applicable to 
the payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to service 
connection for residuals of injuries involving his knees, lower 
legs, elbows and forearms. 

In light of the Veteran's documented combat service, post-service 
medical records showing continued treatment for pain and 
tenderness in his arms, elbows, and knees; his statements and 
testimony that he experienced an in-service injury in Vietnam in 
1967 when his track vehicle hit a mine; and the lay "buddy" 
statements attesting to his in-service injuries; the Board finds 
that the Veteran should be afforded a VA examination to determine 
the nature and extent of any currently present residuals of the 
in-service injuries.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).                             

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the nature 
and etiology of any currently present 
disorders of his knees, lower legs, elbows 
and forearms.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
Veteran's knees, lower legs, elbows and 
forearms as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to the Veteran's active 
service, to specifically include the accident 
in 1967.  For the purposes of the opinion, 
the examiner should presume that the Veteran 
is a reliable historian.

The supporting rationale for all opinions 
expressed must be provided.

2.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished to 
the Veteran and his representative and they 
should be afforded the requisite opportunity 
to respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


